IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


VINCENT P. NERTAVICH, JR.        : No. 582 EAL 2014
                                 :
                                 :
               v.                : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
                                 :
PPL ELECTRIC UTILITIES, KTA,     :
KTA-TATOR, INC., KTA/SET         :
ENVIRONMENTLA, S-E               :
TECHNOLOGIES, INC., ALEXANDER    :
ANDREW, INC., D/B/A FALLTECH,    :
ALEXANDER ANDREW, INC.,          :
FALLTECH, THOMAS & BETTS CORP., :
THOMAS & BETTS CORP., D/B/A OR   :
T/A MEYER STEEL STRUCTURES,      :
F/K/A I.T.T. - MEYER INDUSTRIES, :
F/K/A MEYER INDUSTRIES, MEYER    :
STEEL STRUCTURES F/K/A I.T.T.-   :
MEYER INDUSTRIES, F/K/A MEYER    :
STEEL STRUCTURES, ITT-MEYER      :
INDUSTRIES, MEYER INDUSTRIES,    :
MEYER MACHINE, INC. AND WINOLA :
INDUSTRIAL, INC.                 :
                                 :
                                 :
PETITION OF: VINCENT P.          :
NERTAVICH, JR.                   :


                                        ORDER


PER CURIAM

      AND NOW, this 14th day of May, 2015, the Petition for Allowance of Appeal is

GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:
(1)   In the face of the trial court’s cumulative review of, and conclusion that the
      record evidence of PPL’s operative control of the contractor’s work was
      sufficient to allow the issue of PPL’s liability to be presented to the jury,
      does the majority of the Superior Court panel conflict with Beil v. Telesis
      Construction, Inc. and §414 of the Restatement (Second) of Torts?

(2)   Did the majority of the Superior Court panel err in adding an element of
      proof for imposing liability on a property owner under §414 of the
      Restatement (Second) of Torts that was not contained in and is in conflict
      with Beil v. Telesis Construction, Inc.?




                            [582 EAL 2014] - 2